KENNEDY, Circuit Judge,
concurring in part and dissenting in part.
I concur in all of the majority opinion except for part II.E. By requiring defendants to select a special administrator, the Court has in effect ordered the appointment of a judicial administrator, an excessively intrusive remedy. I am not persuaded that “no less intrusive means of bringing about compliance with constitutional requisites is available.” Glover v. Johnson, 855 F.2d 277, 286 (6th Cir.1988).
“[T]he federal equity court in fashioning a remedy must afford relief which is ‘no broader than necessary to remedy the constitutional violation.’ ” Kendrick v. Bland, 740 F.2d 432, 437 (6th Cir.1984) (quoting Newman v. State of Alabama, 683 F.2d 1312, 1319 (11th Cir.1982)). “These underlying and restrictive principles of comity and federalism are perhaps nowhere more compelling than in actions seeking relief against unconstitutional practices, policies and conduct manifest in state penal institutions.” Id.
I recognize that defendants failed in many respects to comply with the 1981 consent order. However, in a number of those respects they were disputing what was required. For example, a number of the areas in which defendants were found to be in contempt related to Crane, where defendants were insisting the consent decree was inapplicable, and this Court had not yet affirmed the District Court’s ruling that the consent decree applied to the Crane facility. Also, a number of the deficiencies in compliance with the educational component of the 1981 consent order arose out of defendants’ interpretation of that order that they need only spend an equal amount per inmate in men’s and women’s programs, and were not responsible for providing associate degree programs if local community colleges were unwilling to conduct them under the funding available.
The lack of specificity in the consent order contributed to the defendants’ failure to comply. That lack of specificity is demonstrated by the first task assigned to the proposed administrator, that is, “to prepare a plan to remedy the constitutional violations.” Presumably the plan referred to is a plan to carry out the terms of the consent order as construed by the District Court and to the extent affirmed by this Court. In our previous opinion, we suggested that a detailed plan be developed for remedying *718any equal protection violation by offering female inmates an educational program based upon parity of expenditures rather than the same degrees, courses and subjects for men and women. Glover, 855 F.2d at 288. The development of that plan will require a workable definition of parity. It does not seem to me that a court-mandated administrator should devise that plan. Rather, it should come from the parties or the court, and any administrator should be limited to enforcing it.
Once a plan is prepared and accepted by the court, a requirement of periodic reports and a court-appointed monitor should be sufficient to secure compliance. I do not see this as a case where defendants defied the District Court order. Rather it is a case of disagreement as to what was required and of poor management. Therefore, a less intrusive means of assuring compliance is called for.